DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office action is responsive to amendment filed 01/20/2021.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 1-4, 7-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2020/0066809 A1) in view of Nakai (US 2015/0350619 A1).
Regarding claims 1, 8 and 9, Liu discloses a driving method of a display panel (100 and 200), comprising:
providing the display panel, wherein the display panel comprises a first display area (100) having a first pixel density and a second display area (200) having a 
receiving red-green-blue (RGB) input data (RGB driving signal) (paras. 0091-0101); 
converting, by a first conversion circuit (not shown in a driving circuit), the RGB input data corresponding to the first display area into an intermediate data (calculated RGB driving signal) (paras. 0091-0101);
converting, by a second conversion circuit (not shown in a driving circuit), the intermediate data into RGB output data (modified RGB driving signal) (paras. 0091-0101); and
converting, by a third conversion circuit (not shown in a driving circuit), the RGB output data into a drive signal that drives the first display area (drive the modified RGB driving signal to the first display area 100) (paras. 0091-0101).
Liu does not specifically disclose the intermediate data is YUV intermediate data.
In a similar field of endeavor, Nakai discloses an intermediate data is YUV intermediate data (paras. 0085-0087 and 0120-0122).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the YUV intermediate data as taught by Nakai in the system of Liu in order to allow the intensity of the signals are processed using the intermediate value of the intensity to generate illusion effect. The viewer can feel comfortable.
Regarding claims 2 and 13, Liu discloses the first display area comprises at least one display unit (110, fig. 6B),

each first pixel comprises N first sub-pixels (R) and M second sub-pixels (G), wherein N is a positive integer greater than or equal to 1, and M is an integer greater than or equal to zero (para. 0087).
Regarding claims 3 and 14, Liu discloses the second display area (200) comprises a plurality of second pixels (pixel unit in the second display area), each of the second pixels comprising N third sub-pixels (R/G/B, fig. 6B, para. 0088).
Regarding claims 4 and 15, Liu discloses the M second sub-pixels comprise at least one green sub-pixel (para. 0087).
Regarding claim 10, Liu discloses a camera disposed on a rear side of the display panel, wherein the camera is disposed on a position corresponding to the first display area (para. 0057).
Regarding claims 7, 11 and 18-19, Liu discloses the first display area (100) comprises a first display unit (110), the first display unit comprising at least one first pixel (111) (fig. 6B of Liu); and 
The YUV intermediate data comprises brightness data, first chromaticity data, and second chromaticity data;
the converting of the RGB input data corresponding to the first display area into the YUV intermediate data comprises:
obtaining the brightness data according to the RGB input data corresponding to the first display unit; and
obtaining the first chromaticity data and the second chromaticity data according to the RGB  input data corresponding to the at least one first pixel (paras. 0085-0087 and 0120-0122 of Nakai).
Regarding claims 12 and 20, the combination of Liu and Nakai discloses the RGB data comprises red data (R), green data (G), and blue data (B); and
the YUV intermedia data comprises brightness data (Y), first chromaticity data (U), and second chromaticity data (V) (paras. 0085-0087 and 0120-0122 of Nakai).

6.	Claims 5, 6, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Nakai and further in view of Yata (Pub. No.: US 2018/0025692 A1).
Regarding claims 5 and 16, the combination of Liu and Nakai does not specifically disclose the data lines of the M second sub-pixels are respectively connected to any one of a plurality of idle data channels of the first display area in which the driving chip is located.
In a similar field of endeavor, Yata discloses the data lines of the M second subpixels (ED22, fig. 10) are respectively connected to any one of a plurality of idle data channels (S3) of the first display area in which the driving chip is located (paras. 0100-0101).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the connection as taught by Yata 
Regarding claims 6 and 17, the combination of Liu, Nakai and Yata discloses a data line of at least one sub-pixel of the M second sub-pixels to one of the idle data channels adjacent to the at least one second sub-pixel (paras. 0100-0101 of Han).

Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on at least one reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693